DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,7,10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2012/0054401) in view of Yin et al. (US 2006/0236014).
As to Claim 1, Chen discloses A computing device, comprising: 
a base enclosure to house a processor and memory (fig.1,4-5, MDDS 400 having a form of a notebook computer comprising bottom portion 432 (similar to MDDS 100 which comprises processor 152 and memory 154 see fig.1B- para.0067)); 
an input device (fig.2,4-5-mobile device 200; para.0056, 0067); 
a first dock coupler to couple the input device to the base enclosure (fig.3-5- para. 0063, 0066-0067-mobile device 200 docked to the MDDS 400 via receptacle 104)
a display enclosure pivotably attached to the base enclosure to position a display of the computing device between a closed position and a fully open position, relative to the base enclosure (fig.4-5- para.0067- hinge between top portion 430 and bottom portion 432 enable the MDDS 400 to close such that screen 102 faces and rests on, or just above, the keyboard 110); 
a second dock coupler to couple the input device to an exterior surface of the display enclosure, wherein the input device is to: 
operate in a trackpad mode when the input device is coupled to the first dock coupler and the display enclosure in an open position (fig.4-5- para.0067- While the device 200 is docked to the MDDS 400, a user may provide input to the device 200 and/or the MDDS 400 via the touch screen 202 of the device 200; para.0069- the docked mobile device 200 may function as the touchpad), and 
operate in a display mode (fig.4-para.0068- docked mobile device 200 may display image; fig.5) when the input device is coupled to the second dock coupler and the display enclosure in the closed position,
wherein in display mode the input device displays notifications from the computing device when the computing device is in a low-power state.
In a separate embodiment Cheng discloses where the screen 102 of the MDDS device 600 may be disabled at various times to conserve battery power (fig.6B-para.0073). 
However, Cheng does not expressly disclose a second dock coupler to couple the input device to an exterior surface of the display enclosure, operate in a display mode when the input device is coupled to the second dock coupler and the display enclosure in the closed position, wherein in display mode the input device displays notifications from the computing device when the computing device is in a low-power state.
Yin et al. discloses a second dock coupler to couple the input device to an exterior surface of the display enclosure (fig.1- para.0013-docking receptacle 18 on outer portion of display chassis 14; see also fig.2), operate in a display mode when the input device is coupled to the second dock coupler and the display enclosure in the closed position (fig.1-para.0016- 0018-data may be displayed on display device 32 of PDA 12 when portable computer 10 is powered-on, but the chassis 14 may be closed; paras.0017-0018, 0027-0028), wherein in display mode the input device displays notifications from the computing device when the computing device is in a low-power state (para.0017- PDA 12 exchanges data {read as notifications} with portable computer 10 and displays data on the display 32. In this mode, a battery and/or charging system of the portable computer 10 may supply sufficient power {read as low power state} to run the PDA 12 and/or charge a battery of the PDA; para.0018- when portable device 10 is powered-off {read as low power state}, PDA 12 displays data previously sent to and/or read by the PDA 12, such as task items or calendar events {read as notifications}; para.0027-0028).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cheng, by providing a docking receptacle (of Yin) on the outer chassis of the display (of Chen), as disclosed by Yin et al., the motivation being to provide a user with desired information, while the portable device is in closed state, without having to boot the portable computer (para.0018).

As to Claim 2, Cheng in view of Yin et al. disclose wherein each of the first dock coupler and the second dock coupler comprises a magnetic dock coupler to magnetically couple the input device (Cheng-fig.4-5- para.0023- mobile device may be held in place in the receptacle 104 {first dock coupler} by magnetic force). Cheng in view Yin et al. do not expressly disclose where the second dock coupler comprises a magnetic dock coupler to magnetically couple the input device. However, Cheng discloses where mobile device may be held in place in receptacle by magnetic force (para.0023). Yin et al. discloses where PDA 12 may couple to the portable computer by way of docking receptacle 18 {second dock coupler} using any suitable mechanism (Yin-fig.1-para.0013-docking receptacle 18; fig.2- docking receptacle 19). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cheng et al. in view of Yin et al., by magnetically coupling the PDA 12 to the receptacle 18 using magnetic force, since in doing so would not have modified the operation of the device, yielding predictable results.

As to Claim 3, Cheng in view of Yin et al. disclose wherein the input device is in wireless communication with a wireless communication module of the computing Attorney Docket No.: 86016116Reply to Office Action of March 16, 2022device to display notifications from the computing device while the input device is in the second dock coupler with the display enclosure in the closed position (Chen-fig.1B,2B; Yin-fig.5- para.0031-0032).

As to Claim 7, Cheng discloses A computing device, comprising: 
a display portion (fig.4-screen 102); 
a base (fig.1,4-5, MDDS 400 having a form of a notebook computer comprising bottom portion 432 (similar to MDDS 100 which comprises processor 152 and memory 154 see fig.1B- para.0067); and 
an input device (fig.2,4- mobile device 200) including: 
a touchscreen (fig.2,4- touch screen 202; para.0067,0069); 
a housing to enclose the touchscreen (as depicted in fig.2; para.0056); 
a connector on the housing to selectively connect the touchscreen (fig.2- mobile device 200 may include a mating connector to connect with connector 106 of computing device 100; para.0025- connector may be located in the receptacle 106 and may comprise suitable circuitry for electrically coupling to a mobile device placed in the receptacle 104; : 
to a first dock receiver on the base (fig.3-4- docking receptacle 104) in which the touchscreen is to operate in a trackpad mode with a display portion of the computing device open (fig.4- para.0067- While the device 200 is docked to the MDDS 400, a user may provide input to the device 200 and/or the MDDS 400 via the touch screen 202 of the device 200; para.0069- the docked mobile device 200 may function as the touchpad; fig.5), and 
to a second dock receiver on an exterior of the display portion in which the touchscreen is to operate in a display mode with the display   portion of the computing device closed, 
wherein in display mode the input device displays notifications from the computing device when the computing device is in a low-power state.
In a separate embodiment Cheng discloses where the screen 102 of the MDDS device 600 may be disabled at various times to conserve battery power (fig.6B-para.0073). 
However, Cheng does not expressly disclose connect the touchscreen to a second dock receiver on an exterior of the display portion in which the touchscreen is to operate in a display mode with the display   portion of the computing device closed, 
wherein in display mode the input device displays notifications from the computing device when the computing device is in a low-power state.
Yin et al. discloses a connector on the housing (fig.1- connector 30 on PDA 12) to selectively connect the touchscreen to a second dock receiver on an exterior of the display portion (fig.1- para.0013-docking receptacle 18 on outer portion of display chassis 14; see also fig.2) in which the touchscreen is to operate in a display mode with the display   portion of the computing device closed (fig.1-para.0016- 0018-data may be displayed on display device 32 of PDA 12 when portable computer 10 is powered-on, but the chassis 14 may be closed; paras.0017-0018, 0027-0028),
wherein in display mode the input device displays notifications from the computing device when the computing device is in a low-power state (para.0017- PDA 12 exchanges data {read as notifications} with portable computer 10 and displays data on the display 32. In this mode, a battery and/or charging system of the portable computer 10 may supply sufficient power {read as low power state} to run the PDA 12 and/or charge a battery of the PDA; para.0018- when portable device 10 is powered-off {read as low power state}, PDA 12 displays data previously sent to and/or read by the PDA 12, such as task items or calendar events {read as notifications}; para.0027-0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cheng, by providing a connector (of Yin) on the housing of the mobile device (of Cheng) and a docking receptacle (of Yin) on the outer chassis of the display (of Chen), as disclosed by Yin et al., the motivation being to provide a user with desired information, while the portable device is in closed state, without having to boot the portable computer (para.0018).

As to Claim 10, Cheng in view of Yin et al. disclose a controller in communication with the touchscreen (Cheng-fig.2-CPU 252); a memory in communication with the controller (fig.2-memory 254; and a wireless communication module in communication with the controller to facilitate wireless communication with the computing device (fig.2- wireless 256) , wherein the controller, the memory, and the wireless communication module are secured within the housing (fig.2- elements 252,254,256 within housing of mobile device 200).

As to Claim 11, Cheng in view of Yin et al. disclose wherein the connector on the housing is further to be selectively connected to a third receiver remote from the computing device (Yin-fig.3- PDA 12 may be connected to wristband 36 {read as receiver}).

As to Claim 12, Cheng in view of Yin et al. disclose wherein the third receiver is part of a wristband to facilitate securing the touchscreen to a wrist of a user where the touchscreen is to operate in a smartwatch mode (Yin-fig.3- para.0020).

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2012/0054401) in view of Yin et al. (US 2006/0236014), further in view of Shih (US 2011/0021247).
As to Claim 4, Cheng in view of Yin et al. do not expressly disclose wherein the input device is connected to the computing device via a cable extending from the base of the computing device and around an edge of the display of the computing device.  
Shih discloses wherein the input device is connected to the computing device via a cable (fig.3- mobile device 11 connected to laptop 10 via transmission line 12 that extends from the base 1001 of the computing device; para.0018, 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Cheng in view of Yin et al., with the teachings of Shih, the motivation being to provide high speed transmission interface that can be used to transmit signals between the docking station (computing device) and the mobile device (para.0024). In doing so, would not have modified the operation of the device, thus yielding predictable results.

As to Claim 5, Cheng in view of Yin et al., as modified by Shih, disclose wherein the first dock coupler comprises a mechanical coupler to mechanically couple the input device thereto (Cheng-fig.4- para.0023, 0025-receptacle 104). 
Cheng in view Yin et al., as modified by Shih, do not expressly disclose wherein the second dock coupler comprises a magnetic dock coupler to magnetically couple the input device thereto. 
However, Cheng discloses where mobile device may be held in place in receptacle by magnetic force (para.0023). Yin et al. discloses where PDA 12 may couple to the portable computer by way of docking receptacle 18 {second dock coupler} using any suitable mechanism (Yin-fig.1-para.0013-docking receptacle 18; fig.2- docking receptacle 19). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cheng et al. in view of Yin et al., as modified by Shih, by magnetically coupling the PDA 12 to the receptacle 18 (of Yin) using magnetic force, since in doing so would not have modified the operation of the device, yielding predictable results.

 As to Claim 6, Cheng in view Yin et al. disclose wherein the input device is docked in the second dock coupler via a hook integrated into the input device (fig.1B- docking connector 30), the exterior of the display enclosure (fig.1A- receptacle 18 docking connector 28), or a combination thereof (fig.1A-1B).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2012/0054401) in view of Yin et al. (US 2006/0236014), further in view of Teltz (US 9,223,535).
As to Claim 8, Cheng in view of Yin et al. do not expressly disclose a key to selectively lock and unlock the touchscreen from the first dock receiver or the second dock receiver.  
	Teltz discloses a key to selectively lock and unlock the touchscreen from the first dock receiver or the second dock receiver (col.48, lines 21-24, 44-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Cheng in view of Yin et al,. by implementing a an eject or release button in order to facilitate the removal a docked device.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2012/0054401) in view of Yin et al. (US 2006/0236014), further in view of Ram (US 2016/0320797).
As to Claim 9, Cheng in view of Yin et al., do not expressly disclose wherein the touchscreen is connected to the computing device via a ribbon cable extending from the base of the computing device and around an edge of the display portion of the computing device.  
Ram discloses wherein the touchscreen is connected to the computing device via a ribbon cable extending from the base of the computing device and around an edge of the display portion of the computing device (para.0077-ribbon and cable mechanism attached underneath allows signals, power and information to transfer to the display enclosure or data from the display enclosure; para.0287-0288, 0290).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Cheng in view of Yin et al., by connect the mobile device to computing device (of Cheng) by utilizing a ribbon and cable mechanism, as disclosed by Ram, the motivation being to allow the transfer of signals, power and information to/from the display and the associated enclosure.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2012/0054401) in view of Yin et al. (US 2006/0236014), further in view of Gill et al. (US 2010/0250975).
As to Claim 13, Cheng discloses A non-transitory computer-readable medium with instructions stored thereon that, when executed, cause a processor of a computing device, to: 
detect a touchscreen device in a first docked location on a base enclosure of a computing device (fig.4B- para.0067- while mobile device 200 is docked to MDDS 400 {read as detecting touching (mobile device) is docked}); 
receive touch inputs from the touchscreen device in a trackpad mode to control a pointer in an operating system of the computing device (fig.4- para.0067- While the device 200 is docked to the MDDS 400, a user may provide input to the device 200 and/or the MDDS 400 via the touch screen 202 of the device 200; para.0069- the docked mobile device 200 may function as the touchpad; fig.5).
Cheng does not expressly disclose but Yin et al. discloses:
detect the removal of the touchscreen device from the first docked location on the computing device; 
detect the touchscreen device in a second docked location on an exterior surface of a display enclosure of the computing device with the display enclosure in a closed position relative to the base enclosure (fig.1- para.0013, 0016-0018- PDA 12 docked to portable computer 10 via docking receptacle 18 on an outer portion of display chassis 14, while chassis 14 remains closed, data is exchanged between the portable computer 10 and PDA 12); and 
rendering a notification associated with the computing device for display by the touchscreen device in a display mode in the second docked location (fig.1-para.0016- 0018-PDA reads user’s task list and/or user’s calendar {read as notification} from the portable computer 10 and displays it on display device 32 of PDA 12 paras.0017-0018, 0027-0028),
wherein in display mode the touchscreen device displays notifications from the computing device when the computing device is in a low-power state (para.0017- PDA 12 exchanges data {read as notifications} with portable computer 10 and displays data on the display 32. In this mode, a battery and/or charging system of the portable computer 10 may supply sufficient power {read as low power state} to run the PDA 12 and/or charge a battery of the PDA; para.0018- when portable device 10 is powered-off {read as low power state}, PDA 12 displays data previously sent to and/or read by the PDA 12, such as task items or calendar events {read as notifications}; para.0027-0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cheng, by providing a docking receptacle as disclosed by Yin et al., on the outer chassis of the display (of Cheng), the motivation being to provide a user with desired information, while the portable device is in closed state, without having to boot the portable computer (para.0018).
Cheng in view of Yin et al. do not expressly disclose detect the removal of the touchscreen device from the first docked location on the computing device.
Gill et al. discloses: detect the removal of the touchscreen device from the first docked location on the computing device (fig.11- para.0090- When the PCD 100 is ejected, or otherwise removed, from the open-faced, closed-ended docking pocket 690, the PCD docking station 600 may be powered off; para.0165-0166,0176).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Cheng in view of Yin et al., by detecting when the mobile device is removed from power station, as disclosed by Gill et al, the motivation being to be able to place the docking station in powered off state or determine low power processors may be used when the mobile device is undocked from the docking station {in this case, the first docked location}.

As to Claim 14, Cheng in view of Yin et al., as modified Gill et al., disclose by wherein the instructions, when executed, further cause the processor to: receive touch inputs from the touchscreen device in a dual trackpad-display mode with the touchscreen device in the second docked location on the exterior surface of the display enclosure (Cheng-fig.4-5; para.0067, 0069; Yin-fig.1-para.0025).

As to Claim 15, Cheng in view of Yin et al., as modified Gill et al., disclose wherein the instructions, when executed, further cause the processor to: render a notification associated with the computing device for display by the touchscreen device in a dual trackpad-display mode with the touchscreen device in the first docked location on the base enclosure (Cheng-fig.4-5; para.0067-0069; Yin-para. 0017,0027-0028).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,7,13 have been considered but are moot because new grounds of rejection are applied as necessitated by amendment.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627